Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 77 and 81 are objected to because of the following informalities:  in lines 4-5 of claim 77 and line 4 of 81, “through patient tissue” should read “through the patient tissue” since it has been previously recited.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55-57, 62-63, 68-69, 71-72, 76-79, and 81-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman et al. (US 2002/0198554; “Whitman”). Regarding claims 55 and 68, Whitman discloses a medical puncture system, also considered a puncture device insertion system, comprising a controllable manipulator (e.g., 5,6 and associated drive shafts 152,154) to support (via attachment at 16) a puncture device (e.g., 306; figs. 5a-5h; or trocar 1000), the puncture device configured to create a puncture through patient tissue and into an internal patient cavity to enable a medical tool to be inserted into the cavity, a sensor (e.g., torque sensor 336 or gas sensor 1410) configured to generate a signal indicative of motion of the puncture device through the tissue into the cavity ([0050],[0086]), a drive system (1, which includes a motor system as per par. [0035]) coupled to the controllable manipulator ([0039]),  by the puncture device (see at least [0046]-[0053]) 
Regarding claim 57, the signal is indicative of the puncture device (306) being in the cavity ([0046]-[0053]). 
Regarding claim 56, the signal is indicative of motion from a first layer of tissue to a second layer of tissue any time the device is moved from a first layer of tissue that has a higher resistance than the second layer of tissue (i.e., torque sensor will sense drop in torque required to advance needle). 
Regarding claim 62, Whitman discloses that the sensor may comprise an optical sensor (600; [0057]) configured to emit light (via 608) and detect (via 612) a reflection of the light to generate the signal. 
Regarding claim 63, the sensor comprises a force (i.e., torque) sensor (336) configured to generate the signal in response to a force on the puncture device. That is to say, the amount of torque required to move the puncture device through the tissue is indicative of the force on the puncture device. 
Regarding claim 69, the controller is configured to operate the drive system based on the signal to cause the manipulator to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device in response to the signal (see [0053] and [0086]).
Regarding claims 71 and 72, Whitman discloses that operating the drive system to inhibit the movement of the puncture device comprises inhibiting a range of motion of the puncture device, in particular translational motion of the puncture device to within a distance of an initial position of the puncture device (i.e., inhibit motion of puncture device (306) beyond the point where puncture device punctures abdominal wall; feedback from sensor halts penetration 
Regarding claim 76, the signal is indicative of a keep out volume. In particular, the signal is indicative of penetration into the abdominal cavity, such that the abdominal cavity (or a portion of the abdominal cavity) is considered the claimed keep out volume. The controller is configured to operate the drive system based on the signal to cause the manipulator to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device into the keepout volume (i.e., any further than just penetrating the abdominal wall). 
Regarding claims 77 and 78, Whitman discloses a method of operating a controllable manipulator (e.g., 5,6 and associated drive shafts 152,154) supporting (via attachment at 16) a puncture device (306), the method comprising detecting motion of the puncture device through patient tissue and causing the manipulator to guide insertion of the puncture device through patient tissue into an internal cavity based on the detected portion, wherein detecting motion of the puncture device comprises detecting that the puncture device is in the cavity (by either detecting CO2 gas or detecting a drop in torque; [0050],[0086]). 
Regarding claim 79, detecting motion of the puncture device comprises detecting a force on the puncture device (wherein detecting torque force via torque sensor 336 is indicative of force on puncture device). 
Regarding claims 81-84, causing the controllable manipulator to guide insertion of the puncture device of Whitman comprises inhibiting movement of the puncture device in response to detecting motion of the puncture device through patient tissue into the internal patient cavity ([0046]-[0053]), inhibiting a range of motion of the puncturing device (i.e., the range of motion past the point where the device senses that the puncturing device has entered the cavity), inhibiting movement of the puncture device to within a distance of an initial position of the puncture device (i.e., movement from initial position of puncture device against skin is inhibited to distance that corresponds to tissue thickness since drive system stops advancing puncture .
Claim(s) 55, 57, 68-69, 71-72, 76-78, and 81-84 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velhamos et al. (US 2016/0008075; “Velhamos”). Regarding claims 55 and 68, Velhamos discloses a medical puncture system (figs. 9a,9b) comprising a controllable manipulator (916,918) to support a puncture device (920), the puncture device configured to create a puncture through patient tissue and into an internal patient cavity to enable a medical tool to be inserted into the cavity, a sensor (926) to generate a signal indicative of motion of the puncture device through the tissue into the cavity, a drive system (motor 914) coupled to the controllable manipulator, and a controller (912) operably coupled to the sensor and the drive system, the controller configured to operate the drive system (914) based on the signal to cause the manipulator to guide creation of the puncture by the puncture device (fig. 1 and 9a,b; [0044]-[0047]). 
Regarding claim 57, the signal is indicative of the puncture device being in the cavity ([0047]).
Regarding claim 69, the controller (912) is configured to operate the drive system (914) based on the signal to cause the manipulator (916,918) to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device in response to the signal ([0047]). 
Regarding claims 71 and 72, the drive system is operated to inhibit a translational range of motion of the puncture device to within a distance of an initial position of the puncture device. In particular, when the puncture device is positioned against a tissue layer, the translational range of motion is limited to within a distance corresponding to the thickness of the tissue layer since penetration into the cavity causes motion to stop ([0047]).
Regarding claim 76, the signal is indicative of a keep out volume. In particular, the signal is indicative of penetration into the abdominal cavity, such that the abdominal cavity (or a portion of the abdominal cavity) is considered the claimed keep out volume. The controller is configured to operate the drive system based on the signal to cause the manipulator to guide the creation of the puncture by operating the drive system to inhibit movement of the puncture device into the keepout volume (i.e., any further than just penetrating the abdominal wall; [0047]). 
Regarding claims 77 and 78, Velhamos discloses a method of operating a controllable manipulator (916,918) supporting a puncture device (920), the method comprising detecting motion of the puncture device through patient tissue and causing the manipulator to guide insertion of the puncture device through patient tissue into an internal cavity based on the detected portion, wherein detecting motion of the puncture device comprises detecting that the puncture device is in the cavity (by detecting change in flow rate of insufflation fluid; [0044]-[0047]).
Regarding claims 81-84, causing the controllable manipulator to guide insertion of the puncture device of Velhamos comprises inhibiting movement of the puncture device in response to detecting motion of the puncture device through patient tissue into the internal patient cavity, inhibiting a range of motion of the puncturing device (i.e., the range of motion past the point where the device senses that the puncturing device has entered the cavity), inhibiting movement of the puncture device to within a distance of an initial position of the puncture device (i.e., movement (from initial position of puncture device against skin) is inhibited to distance that corresponds to tissue thickness since drive system stops advancing puncture device once it senses entry into cavity), and operating the manipulator to inhibit movement of the puncture device into a keepout volume (wherein keepout volume is space within cavity, manipulator stops movement of puncture device as soon as it detects that the puncture device has passed through tissue, thus inhibiting movement into the keepout volume).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Gattani et al. (US 2008/0097165; “Gattani”). Whitman discloses the invention substantially as stated above, including that the device may comprise a memory that includes calibration information ([0077]), and discloses an indicator system (8a,8b, display device; fig. 1; [0033]) which is understood by one of ordinary skill in the art to produce human-perceptible feedback (e.g., visual or audible) but does not expressly disclose an indicator system that is operable by the controller to produce human-perceptible feedback based on the signal in combination with patient information. 
Gattani discloses that it is known to include an indicator system as part of a surgical system that guides trajectory of a surgical instrument, wherein a controller (120) operates the indicator system to produce human-perceptible feedback (i.e., visual display) based on a sensor signal ([0089]-[0090]) in combination with patient information. In particular, the indicator system produces a visual display (on monitor 140) showing the location of the instrument within the patient, which is based on a signal from a sensor in combination with patient information in the form of image data of the specific patient (see at least [0012], [0096]-[0098]). According to Gattani, the patient information may comprise the starting point of an operation (abstract; [0009]) and an image (e.g., CAT scan; fig. 5) of the patient.  It would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to include an indicator system operable by the controller to produce a human-perceptible feedback based on the signal .
Claim 58-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos et al. in view of Gattani. Velhamos discloses that an indicator system operable by the controller to produce human-perceptible feedback based on the signal, but does not disclose that an indicator system is operable by the controller to produce human-perceptible feedback based on the signal in combination with patient information. 
Gattani discloses that it is known to include an indicator system as part of a surgical system that guides trajectory of a surgical instrument, wherein a controller (120) operates the indicator system to produce human-perceptible feedback (i.e., visual display) based on a sensor signal (electromagnetic tracking system – [0012]) in combination with patient information. In particular, the indicator system produces a visual display (on monitor 140) showing the location of the instrument within the patient, which is based on a signal from a sensor in combination with patient information in the form of image data of the specific patient (see at least [0012], [0096]-[0098]). According to Gattani, the patient information may comprise the starting point of an operation (abstract; [0009]) and a 3D volumetric scan of the patient.  It would have been .
Claim 64 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Burnett et al. (US 2008/0249467; “Burnett”). Regarding claims 64 and 65, Whitman discloses the invention substantially as stated above including a sensor that generates a signal indicative of motion of a puncture device through tissue into a cavity of a patient. Whitman discloses that the sensor generates a signal indicative of the puncture device being in the cavity, but does not expressly disclose that the sensor is a pressure sensor or a sensor that detects an electrical characteristic associated with the tissue. 
Burnett discloses another medical puncture system that, like the prior art of Whitman, uses feedback from a sensor to determine when the puncture device has entered an anatomical cavity (see abstract). According to Burnett, the sensor may be a pressure sensor that detects changes in pressure proximate a distal portion of the puncture device (note location of sensor 4 in figs. 1a-1d), or an electrical sensor that senses changes in electrical properties such as .  
Claims 56, 62-65 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Burnett. Regarding claims 56, 62-65 and 79, Velhamos discloses the invention substantially as stated above including a sensor that generates a signal indicative of motion of a puncture device through tissue into a cavity of a patient. Velhamos discloses that the sensor generates a signal indicative of the puncture device being in the cavity, but does not expressly disclose that the sensor is a pressure sensor or a sensor that detects an electrical characteristic associated with the tissue, or that the signal is indicative of motion from a first layer of tissue to a second layer of tissue. 
Burnett discloses another medical puncture system that, like the prior art of Velhamos, uses feedback from a sensor to determine when the puncture device has entered an anatomical cavity. According to Burnett, the sensor may be a pressure sensor that detects changes in pressure proximate a distal portion of the puncture device (note location of sensor 4 in figs. 1a-1d), an electrical sensor that senses changes in electrical properties such as capacitance and impedance of the tissue through which the puncture device is being inserted ([0012], [0048]), an optical sensor configured to emit light and detect reflection of the light to generate the signal ([0042]), or a force sensor configured to generate the signal in response to a force on the puncture device ([0042]), and discloses such sensors as alternatives to various insertion force sensors. Therefore, it would have been considered obvious to one of ordinary skill in the art to .
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Simon (US 2007/0249911). Velhamos discloses the invention substantially as stated above, but does not expressly disclose receiving patient information and adjusting guidance based on the patient information 
Simon discloses that it is well known to optimize a therapy by providing patient specific information (3; fig. 1) in combination with sensor feedback (e.g., tracking sensors 58; [0069]) in order to provide a therapy optimized for that particular patient ([0009]). Such information can include the patient’s size (e.g., weight as per par. [0083]) and acceptable insertion sites (“entry locations”; [0083])), and this information is used to ensure that the device (needle as per par. [0030]) is directed into the body in an optimized fashion (see also claim 4 of Simon). Simon discloses that the controller further adjusts guidance provided for the device based on the patient information ([0006], [0010], [0029] – guidance, including pathway, entry point, and final destination based upon patient specific data and selected protocol; see also [0119]). It would have been obvious to one of ordinary skill in the art to have modified the controller of the prior art of Velhamos to adjust guidance provided for creating the puncture based on the patient information as taught by Simon in order to ensure that creation of the puncture is optimized for the particular patient.
Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view Simon (US 2007/0249911). Whitman discloses the invention substantially as stated above, but does not expressly disclose receiving patient information and adjusting guidance based on the patient information
Simon discloses that it is well known to optimize an automated therapy ([0119]) by providing patient specific information (3; fig. 1) in combination with sensor feedback (e.g., tracking sensors 58; [0069]) in order to provide a therapy optimized for that particular patient ([0009]). Such information can include the patient’s size (e.g., weight as per par. [0083]) and acceptable insertion sites (“entry locations”; [0083])), and this information is used to ensure that the device (needle as per par. [0030]) is directed into the body in an optimized fashion (see also claim 4 of Simon). Simon discloses that the controller further adjusts guidance provided for the device based on the patient information ([0006], [0010]-[0011], [0029] – guidance, including pathway, entry point, and final destination based upon patient specific data and selected protocol; see also [0119]), It would have been obvious to one of ordinary skill in the art to have modified the controller of the prior art of Whitman to adjust guidance provided for creating the puncture based on the patient information in view of Simon in order to ensure that creation of the puncture is optimized for the particular patient.
Claim 65, 66, 70, and 80 Velhamos in view of Ting (US 2010/0274191). Velhamos discloses the invention substantially as stated above, including wherein the controller is configured to operate an insufflator to eject fluid through the puncture device ([0045]-[0047]), and the sensor is configured to generate a signal in response to the ejected fluid. Velhamos discloses a flow sensor that senses flow of the fluid once the puncture device penetrates the abdominal wall ([0047]), but fails to disclose a pressure sensor that generates a signal in response to a pressure of ejected fluid flow.
Ting teaches another medical puncture system that also includes a sensor for indicating when a puncture instrument has penetrated into a cavity (see abstract). Ting discloses various sensors, including a pressure sensor that detects fluid flow resistance ([0037]). When the end of the puncture member enters into the cavity, the fluid flow resistance at the end of the puncture member will decrease, allowing fluid to exit the piercing member more easily than when it is passing through other tissues. The decrease in resistance provides an indication to the operator that the first end of the puncturing device is in the cavity ([0037]). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to use a pressure sensor that generates the signal indicative of motion into the cavity by detecting a decrease in fluid flow resistance as taught by Ting, in place of the flow sensor, for the predictable result of providing a known alternative sensor that sends a signal to the controller indicative of the puncture member entering into the body cavity.  Regarding claim 70, Velhamos in view of Ting discloses that operating the drive system to inhibit movement of the puncture device in response to the signal comprises inhibiting movement of the puncture device in response to determining that the signal indicates the pressure of the puncture device in the cavity caused by the ejected fluid (via an indication of flow resistance; [0037] of Ting). Regarding claim 80, as taught by Ting, the motion of the puncture device (through tissue and into the cavity) may be detected by detecting a pressure caused by the ejected fluid via a pressure sensor.
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Ting as applied to claim 66 above and further in view of Sekino et al. (US 5,328,458; “Sekino”). Velhamos in view of Ting discloses the invention substantially as stated above, including that the controller is configured to operate the insufflator to eject the fluid, wherein the fluid is a gas. The sensor provides a first signal that indicates that the distal portion of the puncture device is in the tissue, and a second signal that indicates that the distal portion of the puncture device is in the cavity. Velhamos in view of Ting fails to disclose ejecting the fluid at a .  
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Takagi (US 2016/0008082). Whitman discloses the invention substantially as stated above including inhibiting the range of motion (i.e., translational motion) of the puncture device (e.g., translational motion is halted when sensor senses penetration into cavity), but does not disclose inhibiting movement such that the angle of an insertion axis of the puncture device relative to the tissue is within a predefined range. 
Takagi discloses another puncture device insertion system, wherein the puncture device is moved by a robotic arm (111), wherein the robotic arm inhibits movement of the puncture device such that an angle of an insertion axis of the puncture device relative to the tissue is within a predefined range (i.e., range identified by puncture planning unit as per par. [0069]; see abstract; claims 8, 10) in order to ensure that the puncture device penetrates the tissue in the desired area and its path is not adversely affected by deformation of the tissue through which the puncture device is penetrating. It would have been obvious to one of ordinary skill in the art to have inhibited movement of the puncture device of Whitman such that an angle of an .
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Takagi (US 2016/0008082). Whitman discloses the invention substantially as stated above including inhibiting the range of motion (i.e., translational motion) of the puncture device (e.g., translational motion is halted when sensor senses penetration into cavity), but does not disclose inhibiting movement such that the angle of an insertion axis of the puncture device relative to the tissue is within a predefined range. 
Takagi discloses another puncture device insertion system, wherein the puncture device is moved by a robotic arm (111), wherein the robotic arm inhibits movement of the puncture device such that an angle of an insertion axis of the puncture device relative to the tissue is within a predefined range (i.e., range identified by puncture planning unit as per par. [0069]; see abstract; claims 8, 10) in order to ensure that the puncture device penetrates the tissue in the desired area and its path is not adversely affected by deformation of the tissue through which the puncture device is penetrating. It would have been obvious to one of ordinary skill in the art to have inhibited movement of the puncture device of Velhamos such that an angle of an insertion axis of the puncture device relative to the tissue is within a predetermined range as taught by Takagi in order to ensure that the puncture device penetrates the tissue in the desired area at an optimal angle.
Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Rogers et al. (US 2011/0071473). Whitman discloses the invention substantially as stated above including a controller configured to operate a drive system, but fails to disclose that the controller is configured to operate the drive system to perform a surgical operation using a medical tool when the medical tool is supported by the manipulator and inserted through the . 
Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that the controller (e.g., 120) is configured to operate the drive system to perform a surgical operation using a medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Whitman to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the manipulator and inserted through the cavity as taught by Rogers in order to allow precise (robotic) control over the operation carried out by the medical tool.
Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Velhamos in view of Rogers et al. (US 2011/0071473). Velhamos discloses the invention substantially as stated above including a controller configured to operate a drive system, but fails to disclose that the controller is configured to operate the drive system to perform a surgical operation using a medical tool when the medical tool is supported by the manipulator and inserted through the puncture into the cavity. 
Rogers discloses another surgical device that comprises a controller configured to operate a drive system (servo actuators 206,208,210, 232) to cause a manipulator (204) to guide movement of a cannula type device (214). Rogers further discloses that the controller (e.g., 120) is configured to operate the drive system to perform a surgical operation using a medical tool (218/234) supported by the manipulator and inserted through the cannula and through a puncture into the cavity (see esp. [0082]; fig. 2b). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Velhamos to configure the controller to operate the drive system to perform a surgical operation using a medical tool supported by the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






KSH 3/25/2021